231 F.2d 665
Ora L. LEE et al., Appellants,v.UNION PACIFIC RAILROAD COMPANY et al.
No. 15530.
United States Court of Appeals Eighth Circuit.
March 15, 1956.

Samuel D. Slade and Alan S. Rosenthal, Attys., Civil Division, U.S. Dept. of Justice, Washington, D.C., for appellants.
Richard R. Lyman, Toledo, Ohio, Harry L. Welch and James A. Wilcox, Omaha, Neb., for appellees.
PER CURIAM.


1
Cause remanded to District Court with leave to that Court to take such action on motion as to it may seem mete and proper, on joint application of parties for order remanding cause to District Court with instructions to vacate its judgment and to enter judgment dismissing cause on ground of mootness.